Title: To George Washington from William Livingston, 23 August 1780
From: Livingston, William
To: Washington, George


					
						Dear Sir
						Morris Town [N.J.] 23d Augt 1780
					
					I informed your Excellency in my last that I should immediately give directions to the Colls to exert themselves to compleat their Quotas of recruits in the Jersy Brigade but on looking over our Act for that purpose, I find to my great mortification that the time in which the officers were to procure the Levies for that Service is expired, & with it their Authority to proceed farther in the Business—there is now no other Chance than a new Act, & as our Assembly stands adjourned to the 13th of Sepr, I have, to save as much time as possible, sent for the Speaker to endeavour to prevail on him to call the Assembly as much sooner as they can be convened.
					I inclose Hayden’s Affidavit who lately escaped from the Guard in camp, & has since surrender’d him self to Justice on a promise of pardon & in Consideration of the discoveries he can make—There

appears the greatest corruption in the officer who suffered his Escape, & whom he cannot describe by name, but probably the description he has given in his deposition may be sufficiently designative of the person—I have the honour to be With the greatest Esteem Dear Sir your Excellencys most humble & very obedt Ser.
					
						Wil: Livingston
					
				